Appeal from a judgment of the Erie County Court (Shirley Troutman, J), rendered August 16, 2004. The judgment convicted defendant, upon his plea of guilty, of perjury in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of perjury in the first degree (Penal Law § 210.15), defendant contends that he raised the possibility of a Bronston defense (see Bronston v United States, 409 US 352 [1973]) during the plea allocution and that County Court therefore erred in accepting his plea without making further inquiry into that defense (see generally People v Lopez, 71 NY2d 662, 666 [1988]). We reject that contention, inasmuch as there is no indication in the plea colloquy that defendant had such a potential defense (see People v Oldham, 24 AD3d 1289 [2005], lv denied 6 NY3d 779 [2006]; People v Cruz, 270 AD2d 890 [2000], lv denied 95 NY2d 833 [2000]). Present—Pigott, Jr., P.J., Hurlbutt, Gorski, Martoche and Hayes, JJ.